Citation Nr: 9916035	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  96-36 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from June 1969 to June 1971.  
This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to a disability rating in excess of 
30 percent for PTSD and denied entitlement to a permanent and 
total disability rating for nonservice-connected pension 
purposes.  The veteran perfected an appeal of that decision.

In February 1997 the veteran withdrew his appeal on the issue 
of entitlement to a permanent and total disability rating, 
and the Board finds that that issue is no longer within its 
jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) 
(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994).

In a July 1996 rating decision the RO denied entitlement to a 
disability rating in excess of 30 percent for bilateral 
phlyctenular keratitis and entitlement to a compensable 
disability rating for hemorrhoids.  During a February 1997 
hearing the veteran expressed disagreement with that 
decision, but he has not been provided a statement of the 
case pertaining to those issues.


REMAND

The veteran reported having received treatment for PTSD from 
the VA medical centers (MC) in Marlin and Waco, Texas.  The 
RO obtained the veteran's outpatient treatment records from 
the VAMC in Marlin, which show that he was provided 
psychiatric medication but do not include any reports of 
psychiatric evaluations.  His treatment records from Waco 
have not been obtained.  The VA treatment records are deemed 
to be evidence of record, and a determination on the merits 
of the veteran's appeal cannot be made without consideration 
of that evidence.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

In addition, the veteran claims to have received counseling 
in connection with a criminal conviction, which records may 
be relevant to the evaluation of PTSD.  Those records should 
also be considered prior to rendering a decision on his 
appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1992).

The evidence in the case file indicates that the veteran 
received psychotherapy for a brief period in 1995, but that 
the evaluation of his PTSD symptoms was based primarily on 
the reports of VA psychiatric examinations in November 1995 
and May 1997.  He has not been provided a social and 
industrial survey in connection with his claim for an 
increased rating, and he contends that his psychiatric 
symptoms are more severe than what is reflected in the two 
examinations.  He also claims to be unemployable due to the 
combination of the symptoms of PTSD, the eye disorder, and 
hemorrhoids.

The report of the May 1997 examination shows that, in 
addition to PTSD, he has a personality disorder.  The 
psychiatric symptoms attributed to the personality disorder 
cannot be considered in determining the appropriate rating 
for the service-connected PTSD.  See Carpenter v. Brown, 
8 Vet. App. 240 (1995); 38 C.F.R. § 4.14.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a psychiatric 
disorder since June 1994.  After securing 
any necessary release, the RO should 
obtain copies of such records that are 
not in file.  Specifically, the RO should 
obtain any treatment records from the 
Mental Health Clinic at the Marlin VAMC 
and all relevant treatment records from 
the VAMC in Waco, Texas.

2.  The veteran should be afforded a 
period of VA psychiatric hospitalization 
for the purpose of observing and 
evaluating the etiology and severity of 
his psychiatric symptomatology.  If the 
VAMC determines that a period of 
psychiatric hospitalization is not 
feasible, a thorough psychiatric 
examination, including a social and 
industrial survey, should be provided to 
the veteran.  The claims file and a copy 
of this remand must be provided to the 
medical personnel conducting the 
observation and evaluation, and the 
evaluation must include a review of the 
veteran's psychiatric history contained 
in the claims file.  The evaluation 
should also include any diagnostic 
studies or procedures, such as 
psychological testing, that are deemed 
necessary for an accurate assessment. 

The evaluators should provide a complete 
description of the history of the 
psychiatric disorder and the current 
symptomatology, and provide a 
comprehensive diagnosis of any 
psychiatric pathology.  The evaluators 
should also provide a complete 
description of the effect of the 
psychiatric symptomatology on the 
veteran's social and industrial 
functioning, including an assessment of 
his daily activities.

The evaluators should also provide an 
opinion on whether any limitations in 
social and industrial functioning are due 
to the service-connected PTSD, or to a 
nonservice-connected personality 
disorder, or other non-service connected 
condition, and quantify the extent of his 
disability that is attributed to the PTSD 
as opposed to the personality disorder, 
or the other non-service connected 
condition.  The evaluators should provide 
the complete rationale for all opinions 
given.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to a disability rating in 
excess of 30 percent for PTSD, including 
an extra-schedular rating in accordance 
with 38 C.F.R. §§ 3.321(b) and 4.16(b).  
If any benefit requested on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

5.  The veteran and his representative 
should be provided a statement of the 
case pertaining to the denial of 
increased ratings for phlyctenular 
keratitis and hemorrhoids and be allowed 
the opportunity to submit a substantive 
appeal.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


